Citation Nr: 0911965	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  02-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a chronic lung 
disorder, variously claimed as pneumonia residuals, asthma, 
and chronic obstructive pulmonary disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than November 
30, 2000, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and J.W.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
RO in Boise, Idaho, which reopened a previously denied claim 
for service connection for hepatitis C and denied on the 
merits and denied petitions to reopen claims for a lung 
disorder and a low back disorder.  

In February 2004, the Board remanded the above issues for 
compliance with the Veterans Claims Assistance Act (VCAA) and 
to obtain the appellant's Social Security Administration 
records.  

The appellant requested and received a hearing before the 
undersigned in May 2006 at the RO.  A transcript has been 
associated with the file.  In December 2006, the Board 
reopened the hepatitis C and lung disorder claims, and 
remanded all three issues for further development.  The Board 
also granted service connection for post traumatic stress 
disorder, which was implemented in a June 2007 rating 
decision.

In his September 2007 statement, the appellant argued that he 
was unable to work because of his PTSD.  Accordingly, the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability, including 
extraschedular consideration under 38 C.F.R. § 4.16(b), is 
REFERRED to the RO for appropriate action.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. 
West, 12 Vet. App. 413, 421 (1999).

The RO denied the appellant's petition to reopen his claim 
for a low back disorder in the October 2001 rating decision.  
The Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

The Board concludes that new and material evidence has indeed 
been associated with the claims folder.  The appellant's 
claim of service connection for a low back disability was 
denied most recently by an April 1998 Board decision on the 
basis that there was no evidence linking his back disability 
to service.  New and material evidence specifically 
addressing this issue has been submitted in the form of an 
October 1974 letter from a Dr. Torres of the Industrial 
Clinics indicating that such a relationship "could" exist.  
This record was not a part of the original set of Industrial 
Clinics records associated with the file during the prior 
adjudications of the claim.  Therefore, the claim is 
reopened.  See 38 C.F.R. § 3.156(a).  The Board will proceed 
to review the decision on the merits.  As such, the Board 
finds that any error related to the VCAA as to reopening is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The issues of service connection for a low back disorder, an 
initial rating in excess of 50 percent for PTSD and an 
earlier effective date for service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the appellant, the 
appellant contracted hepatitis C during service.

2.  The appellant's chronic lung disability is not at least 
as likely as not related to service, to include inservice 
pneumonia.  


CONCLUSIONS OF LAW

1.  The appellant's hepatitis C was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The appellant's chronic lung disorder, to include 
pneumonia residuals, asthma and chronic obstructive pulmonary 
disease, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. VCAA

As to the claim of service connection for hepatitis C, that 
claim has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Sanders v. Nicholson, 487 
F.3d 881 (2007).

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for a chronic 
lung disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Letters dated in January 2005, March 2006 and April 2007 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although these letters were not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in January 2005 and March 2006, he was 
provided years to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in October 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examination to obtain an 
opinion as to whether his chronic lung condition can be 
directly attributed to service.  Further examination or 
opinion is not needed on the lung claim because, at a 
minimum, the preponderance of the competent evidence is that 
the claimed condition may not be associated with the 
appellant's military service.  This is discussed in more 
detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that he has hepatitis C and a chronic 
lung disability as a result of service.  For the reasons that 
follow, the Board concludes that service connection is 
warranted for hepatitis C and not warranted for a chronic 
lung disability.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Hepatitis C

The appellant contends that he has hepatitis C as a result of 
inservice exposure to risk factors inservice.

The medical evidence indicates that the appellant has carried 
a diagnosis of hepatitis C since 1990.  The current 
disability is well-established.  See Hickson, supra.  

In cases involving hepatitis C, the evidence must show that 
the appellant's infection, risk factor(s), or symptoms were 
incurred in or aggravated by service. The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
appellant's current diagnosis of hepatitis C.  Risk factors 
for hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA letter 
211B (98-110) November 30, 1998.

The appellant has argued that he had several risk factors for 
hepatitis C during service.  He reports that he was exposed 
to blood from casualties and high-risk sexual activity via 
prostitution in Vietnam.  The appellant's service personnel 
records confirm his presence in Vietnam from March to 
November 1966.  The appellant has also reported post-service 
risk factors.  In particular, the appellant reported 
intranasal cocaine use and intravenous drug use.  The Board 
also notes that the appellant had multiple tattoos noted on 
his entry to service physical examination report.

The Board remanded this claim in December 2006 in part to 
obtain a VA medical opinion as to whether or not the 
appellant's inservice risk factors were at least as likely as 
not the cause of his hepatitis C.  

The examiner reviewed the file, interviewed and examined the 
appellant.  After considering the appellant's accounts of his 
risk factors, the examiner stated that picking which risk 
factors had resulted in his hepatitis C infection was 
impossible.  The examiner recognized that all were at least 
as likely as not risks for hepatitis C, but determining which 
had at least as likely as not actually resulted in infection 
would be speculative.  

The opinion indicates that the appellant's alleged risk 
factors were as significant as any of the others.  In the 
absence of evidence to prefer one risk factor as more likely 
than the others to have caused the infection, the Board 
resolves reasonable doubt in favor of the appellant.  The 
Board finds that the hepatitis C was at least as likely as 
not incurred as a result of his inservice risk factors.  
Service connection is warranted.  See Hickson, supra.  

b. Lung Disability

The appellant contends that he has a chronic lung disability 
as a result of pneumonia he contracted during service.  He 
has described this disability as pneumonia residuals, asthma 
and chronic obstructive pulmonary disease (COPD).

The appellant has had diagnoses of asthma and chronic 
obstructive pulmonary disease.  In October 1991, he received 
treatment for asthma from a Dr. Bohlman.  A May 2007 VA 
treatment record shows treatment for COPD and asthma.  

The appellant's service treatment records show that he 
suffered an upper respiratory infection in January 1966.  The 
inservice event is well-established.  See Hickson, supra.  

Furthermore, the appellant states that, after his pneumonia, 
he had shortness of breath during service which has continued 
to the present.  The appellant's family and acquaintances 
have provided similar accounts in statements submitted in 
late 2008.  The Board acknowledges that the appellant is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). Neither the appellant nor 
his family are competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because they do not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The appellant was sent for a May 2008 VA examination to 
establish a relationship between his current disabilities and 
service.  Following a review of the appellant's file, 
interview and physical examination, the examiner noted 
several conditions that were more likely the cause of his 
lung condition.  The examiner noted a more than thirty year 
history of tobacco use, which he quit about a year and a half 
before the exam.  The appellant reported quitting two to 
three years at a time in the past.  The appellant was noted 
to be morbidly obese, with a weight of 308 pounds. and a body 
mass index of 39.  The examiner indicated that pneumonia does 
not generally cause COPD.  The examiner indicated that the 
obesity may contribute to his breathing symptoms.  The 
examiner concluded that the appellant's COPD was not at least 
as likely as not related to service.  

The appellant's lay testimony of continuity (and that of his 
family members) does not alter the outcome of the case.  The 
appellant's service treatment records note that he was obese 
during service.  A January 1967 note indicates obesity and a 
May 1967 note indicates that he was enrolled in a weight loss 
program during confinement.  His May 1967 separation from 
service physical examination shows a weight of 225.  At that 
time, he denied asthma and shortness of breath.  When the 
appellant first began complaining of asthma in October 1991, 
it was noted to be the result of bronchitis or allergies.  By 
July 1992, he had a chronic diagnosis, but he was noted to be 
"rather obese."  At his May 2008 VA examination, the 
appellant stated that he had gained about 80 lbs. in the 
previous year.  A May 2007 treatment note shows his weight to 
have been 297 to 308 lbs., showing no significant increase in 
the previous year.  His prison records his weight to be 280 
in March 1996, down to 258 in October 1996, and back up to 
296 in October 1998.  In light of the examiner's statement 
that the appellant's obesity contributes to shortness of 
breath and his persistent obesity, the Board cannot accept 
the appellant's statements regarding shortness of breath as 
competent evidence of inservice onset of his lung disability 
or continuity of symptomatology.  The Board finds that the 
preponderance of the evidence is against a relationship 
between service and the current lung disability.  Service 
connection must be denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  The medical 
evidence shows that the chronic lung condition is due to 
other causes, including tobacco use and obesity.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for a chronic lung 
disorder, variously claimed as pneumonia residuals, asthma, 
and chronic obstructive pulmonary disorder, is denied.


REMAND

The Board must remand the appellant's low back claim yet 
again.  

The appellant's medical records indicate a current diagnosis 
of lumbosacral arthritis.  The appellant's service treatment 
records show that he had treatment for low back pain, 
diagnosed as acute lumbosacral strain, in January, February 
and April 1967.  The appellant currently claims his current 
disability is a result of this inservice pain.  The appellant 
has submitted an October 1974 assessment indicating that his 
ongoing lumbosacral strain at that time "could" be related 
to his inservice complaints.  The Board cannot grant based on 
this opinion.  Obert v. Brown, 5 Vet. App. at 30, 33 (1993) 
(a medical opinion expressed in terms of "may," also 
implies "may or may not" and is too speculative to 
establish a plausible claim).  The appellant was not provided 
a VA examination pursuant to his claims.  The Board concludes 
that an examination is warranted pursuant to VA's duty to 
assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board granted service connection for PTSD in a December 
2006 decision.  The RO implemented the grant in a June 2007 
decision, assigning an initial disability rating of 50 
percent and an effective date of November 30, 2000.  The 
appellant has submitted a Notice of Disagreement as to the 
initial rating and the effective date in his September 2007 
statement.  The claim must be remanded to allow the RO to 
provide the appellant with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for VA 
examinations to determine (1) the 
diagnosis of any low back disorder(s) 
which may be present, and (2) whether any 
such low back disorder is as likely as not 
etiologically related to the inservice 
back pain complaints noted in January, 
February and April 1967.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and against 
a conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiners should provide a complete rationale 
for any opinion provided.

2.  Then, the RO should readjudicate the 
low back claim on the merits.  If the 
benefits sought are not granted, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  Provide the appellant with a statement of 
the case as to the issues of an earlier 
effective date than November 30, 2000, for 
service connection for PTSD and an initial 
rating in excess of 50 percent for PTSD.  The 
appellant should be informed that he must file 
a timely and adequate substantive appeal in 
order to perfect an appeal of these issues to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive appeal 
is not filed, the claims should not be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


